                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 EDWARD O’HARA,
     Appellant-Debtor,

        v.                                                   No. 3:18-cv-01899 (JAM)

 ROBERTA NAPOLITANO et al.,
      Appellees.


              ORDER AFFIRMING DECISION OF BANKRUPTCY COURT

       Appellant-debtor Edward O’Hara co-signed a mortgage with Francis O’Hara in 2006.

Under the terms of the agreement, Edward O’Hara would not be personally liable in the event of

a default on the loan. When he declared bankruptcy a decade later, the bank noticed a claim

against Edward O’Hara based solely on the mortgage. The United States Bankruptcy Court

eventually dismissed his case, see Doc. #127 to In re O’Hara, No. 16-51249 (Bankr. D. Conn.

2018) (Manning, C.J.), then denied his subsequent motion to reopen, see Doc. #146 to id., and

then denied his motion for reconsideration of that denial, see Doc. #149 to id. O’Hara now

appeals from that final order denying reconsideration of his motion to reopen. Doc. #1. For the

reasons stated herein, I will affirm the Bankruptcy Court’s order.

                                          BACKGROUND

       In 2006, Edward O’Hara and Francis O’Hara jointly signed a mortgage for property in

Greenwich, Connecticut in 2006. Doc. #10-2 at 12, 23. The mortgage secured payment for a loan

of nearly $700,000, id. at 11, and Francis O’Hara alone signed a separate promissory note

pledging to pay that amount back to the lender, see id. at 4, 8. The lender and mortgagee was an

entity named “MORTGAGEIT, INC.” Id. at 8, 10. In relevant part, the mortgage provided that

anyone who co-signed the mortgage but who did not sign the promissory note agreed “only to

                                                1
mortgage . . . the co-signer’s interest in the property,” and that a co-signer was “not personally

obligated to pay the sums secured by” the mortgage. Id. at 19.

       Ten years later, Edward O’Hara filed a Chapter 13 bankruptcy petition in the United

States Bankruptcy Court on September 19, 2016. See Doc. #1 to In re O’Hara, No. 16-51249

(Bankr. D. Conn. 2017). As part of the bankruptcy proceeding, Ocwen Loan Servicing—

purporting to work on behalf of creditor U.S. Bank National Association, as Trustee for the

Lehman XS Trust Mortgage Pass-Through Certificates, Series 2006-12N (“Lehman XS”)—filed

a proof of claim for the mortgaged Greenwich property. See Doc. #10 at 6; Doc. #10-1 at 4-6.

       O’Hara made various challenges to this claim in the Bankruptcy Court. As one piece of

evidence among many, O’Hara filed with the Bankruptcy Court the affidavit of securities

attorney Martin Mushkin, and with it an attestation from the Securities and Exchange

Commission (SEC). See Doc. #91 at 45-49 to In re O’Hara, No. 16-51249 (Bankr. D. Conn.

2017). On January 24, 2018, the Bankruptcy Court dismissed O’Hara’s Chapter 13 case, and in

the same ruling, overruled O’Hara’s objections to the Lehman XS claim. The Bankruptcy Court

ruled in relevant part:

       ORDERED: Pursuant to Fed. R. Bankr. P. 3001(f), “[a] proof of claim
       executed and filed in accordance with.. [the Bankruptcy Rules] shall
       constitute prima facie evidence of the validity and amount of the claim.”
       The burden of persuasion under the bankruptcy claims procedure always
       lies with the claimant, who must comply with Fed. R. Bankr. P. 3001 by
       alleging facts in the proof of claim that are sufficient to support the claim.
       If the claimant satisfies these requirements, the burden of going forward
       with the evidence then shifts to the objecting party to produce evidence at
       least equal in probative force to that offered by the proof of claim and
       which, if believed, would refute at least one of the allegations that is
       essential to the claim’s legal sufficiency. In re Jorczak, 314 B.R. 474, 481
       (Bankr. D. Conn. 2004) (internal citations omitted). The Creditor satisfied
       the requirements of the Bankruptcy Rules and therefore, the burden shifted
       to the Debtor to overcome the prima facie validity and amount of the
       claim. The Debtor has not put forth sufficient evidence to rebut the
       Creditor’s claim and therefore Objections to Claim No. 6 are

                                                 2
       OVERRULED and Claim No. 6 is deemed to be an allowed secured claim
       in accordance with 11 U.S.C. § 502.

Doc. #127 to id.

       O’Hara filed a motion for reconsideration on February 2, 2018. Doc. #131 to id. The

Bankruptcy Court denied this motion on February 9, 2018. Doc. #133 to id. The Bankruptcy

Court then closed O’Hara’s case on February 28, 2018.

       Several months later, O’Hara moved the Bankruptcy Court to reopen his case on August

30, 2018, Doc. #136 to id., and amended his motion to reopen three times, see Docs. ##140, 144,

145 to id. The third amended motion to reopen argued that the proof of claim was fraudulent for

several reasons: (1) because O’Hara had not signed the promissory note, such that “the

mortgagee has no claim whatsoever” on the debtor, Doc. #145 at 1 to id.; (2) because new

evidence from SEC filings showed that “at least five (5) other securitized REMIC trusts are

claiming an ownership interest” in the loan, such that the claim by the “putative creditor” must

be “a forgery and [is] most likely fraudulent,” id. at 2; (3) because “SEC filings of ownership”

showed that the original mortgagee had not validly assigned the mortgage, id. at 4; and (4)

because the loan servicing company for the creditor was not registered or licensed in the State of

Connecticut as a consumer debt collector, such that the documents submitted in support of the

claim by the loan servicing company “are void and judgments rendered on using them as

evidence are void,” Doc. #145 id. at 5.

       On October 15, 2018, the Bankruptcy Court denied the third amended motion to reopen

by means of the following docket order:

       ORDER DENYING THIRD AMENDED MOTION TO REOPEN
       DEBTOR’S CHAPTER 13 CASE: On September 19, 2018, the Debtor
       filed a Third Amended Motion to Reopen Debtor’s Chapter 13 Case (the
       “Motion,” ECF No. 145) arguing that newly discovered information



                                                 3
       showed evidence of fraud. After reviewing the Motion and the record in
       the Debtor’s case, it is hereby

       ORDERED: The Motion is DENIED. No cause has been shown to grant
       the relief requested. See, 11 U.S.C. § 350(b).(RE: 145). Signed by Chief
       Judge Julie A. Manning on October 15, 2018. (Rai, Sujata) (Entered:
       10/15/2018).

Doc. #146 to id.

       On October 23, 2018, O’Hara filed a motion for reconsideration of the Bankruptcy

Court’s October 15 order. This motion for reconsideration focused solely on the first of the

arguments raised in the third amended motion to reopen: that the proof of claim was false or

fraudulent because “the debtor is not personally obligated on the mortgage if he has not signed

the NOTE, but has only co-signed the MORTGAGE.” Doc. #148 at 1 to id.

       On November 9, 2018, the Bankruptcy Court denied the motion for reconsideration by

means of the following docket order:

       ORDER DENYING MOTION TO RECONSIDER DEBTOR’S
       THIRD AMENDED MOTION TO REOPEN: On September 19,
       2018, the Debtor filed a Third Amended Motion to Reopen Debtor’s
       Chapter 13 case (the “Motion to Reopen”, ECF No. 145), arguing that
       newly discovered information showed evidence of fraud. On October
       15, 2018, the Court entered an Order Denying the Motion to Reopen
       (the “Order”, ECF No. 146), because no cause has been shown to grant
       the relief requested. On October 23, 2018, the Debtor filed a Motion to
       Reconsider the Order Denying the Motion to Reopen (the “Motion to
       Reconsider,” ECF No. 148), arguing, again, that newly discovered
       information showed evidence of fraud. After reviewing the Motion and
       the records in the Debtor’s case, it is hereby

       ORDERED: The Motion to Reconsider is DENIED for no cause
       shown. See, 11 U.S.C. § 350(b) and Federal Rules of Bankruptcy
       Procedure 9024.

       On or before 4:00 PM November 9, 2018 the Clerk's Office shall serve
       this Order on Edward James O'Hara the Pro Se filer/litigant, via first
       class mail to the address listed on the Pro Se filer/litigant's petition.
       Signed by Chief Judge Julie A. Manning on November 9, 2018.
       (Senteio, Renee) (Entered: 11/09/2018)

                                                4
Doc. #149 to id.; Doc. #1-1.

        O’Hara has now appealed to this Court. Although O’Hara’s notice of appeal designates

only the Bankruptcy Court’s order denying reconsideration as the order from which he appeals,

Doc. # 1, I will construe it to include as the subject for appeal not only the Bankruptcy Court’s

denial of his motion for reconsideration but also its denial of his third amended motion to reopen.

See Elliott v. City of Hartford, 823 F.3d 170, 172-73 (2d Cir. 2016) (per curiam) (discussing rule

of liberal interpretation for notices of appeal filed by pro se litigants).

                                             DISCUSSION

        A district court has appellate jurisdiction over a final judgment or order of a bankruptcy

court. See 28 U.S.C. § 158(a)(1). The standards governing the Court’s exercise of that

jurisdiction are well-established. The Court reviews the Bankruptcy Court’s findings of fact for

clear error and legal conclusions de novo, see Maverick Long Enhanced Fund, Ltd. v. Lehman

Bros. Holdings Inc., 594 B.R. 564, 567 (S.D.N.Y. 2018), and reviews a denial of a motion to

reopen or for reconsideration for abuse of discretion, see Davidson v. AMR Corp., 566 B.R. 657,

665 (S.D.N.Y. 2017).

        O’Hara first and principally argues that Ocwen’s claim was fraudulent because O’Hara

did not sign the promissory note that was associated with the mortgage. According to O’Hara,

because he did not sign the mortgage, he “has no obligation to pay and the mortgagee has no

claim whatsoever” on him. Doc. #10 at 7.

        In Connecticut, a promissory note and a mortgage securing it are separate instruments

with separate purposes. See New Milford Sav. Bank v. Jajer, 244 Conn. 251, 266 (1998). The

note creates and governs the contractual right to a certain sum of money from a person, while the



                                                   5
mortgage creates and governs the equitable right to foreclose on a property in the event of a

default on the obligation created by the note. See JP Morgan Chase Bank v. Winthrop Props.,

312 Conn. 662, 673-74 (2014). “Upon a mortgagor’s default on an underlying obligation, the

mortgagee is entitled to pursue various remedies against the mortgagor including its remedy at

law for the amount due on the note, its remedy in equity to foreclose on the mortgage, or both

remedies in one consolidated cause of action.” Id. at 673.

         The mortgage states that, as a non-signatory to the note, Edward O’Hara is not personally

liable on the debt to the lender but nonetheless remains subject to the mortgage. And the U.S.

Supreme Court has recognized that a creditor’s mortgage interest in a property’s title is itself a

valid claim for purposes of the Bankruptcy Code, even if a debtor’s personal responsibility for

repayment of the note has been discharged or otherwise extinguished. See Johnson v. Home State

Bank, 501 U.S. 78, 84-85 (1991). 1 Accordingly, because the property interest that O’Hara

mortgaged remains the valid subject of a bankruptcy claim, there is no merit to O’Hara’s

argument that the claim was somehow fraudulent because of the fact that O’Hara was not liable

on the separate promissory note.

         O’Hara further argues, essentially, that the proof of claim against him is fraudulent

because Lehman XS does not actually have any rights to the mortgage at issue. Doc. #10 at 8-9. 2




1
  Even though Johnson involved personal liability that had been extinguished through a prior Chapter 7 bankruptcy,
the Supreme Court made clear its ruling was not limited to that context, and analogized the Chapter 7 posture of the
loan before it to “nonrecourse loan agreements where the creditor’s only rights are against property of the debtor,
and not against the debtor personally”—loans that clearly fell within the scope of claims under the Bankruptcy
Code. 501 U.S. at 86.
2
  O’Hara further argues that Ocwen “was not the loan servicer” at the time of the filing of an unspecified complaint
in another case in 2013, or at the time an affidavit was submitted by an unspecified party in an unspecified case in
2015. Doc. #10 at 8. The record does not reflect that O’Hara made this argument in any of his motions to reopen, or
in his motion for reconsideration of the denial of his third amended motion to reopen, see Docs. ##136, 140, 144,
145, 148 to In re O’Hara, No. 16-51249 (Bankr. D. Conn. 2018). I will therefore not consider the argument, which
is raised for the first time on appeal. See Rte. 21 Assocs. of Belleville, Inc. v. MHC, Inc., 486 B.R. 75, 83 (S.D.N.Y.
2012), aff’d sub nom. In re Lyondell Chemical Co., 542 Fed. Appx. 41 (2d Cir. 2013).

                                                           6
I understand these contentions to raise arguments O’Hara made in his third amended motion to

reopen: that other creditors’ supposed claims to the mortgage and allegedly defective assignment

indicate that Lehman XS asserts a defective or fraudulent claim. In support of this argument,

O’Hara cites the Mushkin affidavit and associated attestation from the SEC. See Doc. #10 at 8;

Doc. #10-2 at 42-46. He also cites another attestation from the SEC, produced on December 14,

2018, and describing files related to Lehman XS from 2007. See Doc. #10 at 9; Doc. #10-2 at 48-

52.

       I will not consider the second attestation. My review is limited to the record before the

Bankruptcy Court. See Maiman v. Spizz, 554 B.R. 604, 617 (S.D.N.Y. 2016) (“the district court

may not consider evidence outside the record below”). This appeal was filed on November 21,

2018, see Doc. #1, and so the second attestation (dated in December 2018) is necessarily outside

the record.

       The Mushkin affidavit and the associated SEC attestation do not persuade me that the

Bankruptcy Court abused its discretion, especially in light of the evidence before the Bankruptcy

Court when it denied O’Hara’s motion to reopen. To begin with, the Mushkin affidavit and SEC

attestation were not before the Bankruptcy Court in connection with any of O’Hara’s motions to

reopen, nor with O’Hara’s motion for reconsideration. See Docs. ##136, 140, 144, 145 to In re

O’Hara, No. 16-51249 (Bankr. D. Conn. 2018). The only evidence directly before the

Bankruptcy Court in connection with O’Hara’s third amended motion to reopen were copies of

the note and mortgage. See Doc. #145 at 8-14 to id. That may be because the Bankruptcy Court

had already reviewed the Mushkin affidavit and the associated SEC attestation when it initially

ruled on O’Hara’s challenge to the proof of claim, and found the evidence supporting O’Hara’s

challenge to be insufficient. See Doc. #91 at 45-49 to id., Doc. #127 to id.



                                                 7
       O’Hara has not given me any reason to conclude that the Bankruptcy Court clearly erred

or abused its discretion in its evaluation of the affidavit, which merely makes statements about

records pertaining to the mortgage and Lehman XS but does not make any suggestions as to the

truth or falsity of the Lehman XS claim. See Doc. #91 at 45-46 (¶¶ 4-6) to id. The Bankruptcy

Court based its denial of O’Hara’s motion to reopen on O’Hara’s motion and its review of the

case record. Because O’Hara did not present the Bankruptcy Court with evidence supporting this

argument in favor of reopening the case, and because O’Hara has not shown that Bankruptcy

Court relied on a clearly erroneous factual determination, there is no basis to conclude that the

Bankruptcy Court abused its discretion when it denied the motion to reopen. I will therefore

affirm the orders of the Bankruptcy Court.

                                           CONCLUSION

       For the reasons set forth above, the orders of the Bankruptcy Court are AFFIRMED.

O’Hara’s motions for stay of the state court action (Doc. #16) and clarification of stay (Doc. #15)

are DENIED as moot. The Clerk shall close this case.

       It is so ordered.

       Dated at New Haven this 10th day of May 2019.



                                                      /s/Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                 8
